Simmons, C. J.

1. Where a husband with his own money purchased and paid for a home, and deliberately and intentionally had the same conveyed to Ms wife, with no understanding or agreement that he was in any event to have an interest in the title, the transaction amounted to a gift from the husband to the wife, and as between them the property became absolutely her separate estate.
2. Where the husband and wife took joint possession of the property thus conveyed, and after they had lived together thereon for a time she was forced by mistreatment and cruelty on his part to leave the premises, and he remained in 'possession, he was in law her tenant at sufferance, and upon his refusing to ■surrender possession to her when so demanded, i't was her right to sue out a dispossessory warrant for the purpose of ejecting Mm. Judgment affirmed.